SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant / X / Filed by a party other than the Registrant / / Check the appropriate box : / / Preliminary Proxy Statement / / Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e) (2)) // Definitive Proxy Statement / X / Definitive Additional Materials / / Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 PUTNAM MUNICIPAL OPPORTUNITIES TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): / X / No fee required / / Fee computed on table below per Exchange Act Rule 14a 6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: // Fee paid previously with preliminary materials. / / Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: AN INDEPENDENT PROXY ADVISOR RECOMMENDS VOTING YOUR FUNDS WHITE CARD. VOTE NOW TO PROTECT YOUR INVESTMENT FROM THE KARPUS RAID. May 16, 2011 Dear Shareholder: As the May 25th annual meeting of Putnam Municipal Opportunities Trust (PMO) rapidly approaches, only YOU can prevent Karpus Management, Inc. (Karpus), a closed-end fund raider, from taking over your fund. PMO shareholders registered a powerful rejection of Karpus and an endorsement of your funds Trustees and Putnam in 2010. We are confident you will vote similarly this year when you consider these questions: What does Karpus want to do with my fund? Karpus wants to dismantle your funds structure for its own profit and at your expense. What would Karpuss dismantling of my fund mean for me? It could cost you money! Karpuss agenda of merging, open-ending, or liquidating your fund would undo a closed-end fund structure that has served you well, and could impose significant transaction costs and a higher operating expense ratio on you. Why is Karpus pursuing this self-serving agenda? Karpus invested significantly in PMO in an effort to exploit a possible merger. Karpuss strategy was foiled by 20082009s unprecedented market conditions, which prompted the Trustees to cancel the merger in the best interest of shareholders. Karpus then decided to double down on its failed strategy by buying more shares in an effort to force a merger, an open-ending, or another kind of liquidity event from your funds Trustees, or to take over your fund by proxy contest. (over, please) How will I benefit from voting with the WHITE card for the Trustees and Putnam? 
